DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-3, 11-16, and 20 are rejected.
Claims 4-10, 17-19 are objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1-20 recite the limitation “…a semi-autonomous vehicle…”, “…a vehicle…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. The terms are used interchangeably. However, in order to be consistent with the claimed subject matter, please claim the terms appropriately. Appropriate correction is required.     
          Claims 1-20 recite the limitation “…the plurality of speed thresholds…” “…speed threshold…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required. 
Claims 1-20 recite the limitation “…the plurality of the distance markers…”, “…a distance marker…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claim 9 recites the limitation “…an image of an approaching vehicle…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claims 1-20 recite the limitation “…propagating vehicle identities…”, “…local set of vehicle identities…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claim 12 recites the limitation “…a controlled intersection…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claim 13 recites the limitation “…the image…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.
          Claims 14-19 recite the limitation “The device of claim 13…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. The Applicants are suggested to insert “an edge unit” after “The”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pat. No.: 10,203,699 B1: hereinafter “Son”).

          Consider claim 1:
         Kim teaches a method of controlling a semi-autonomous vehicle (See Kim, e.g., “…The method…assume a first remote ADAS control of the vehicle by a remote ADAS controller communicating with the vehicle via the access point…the method requests override permission for the first remote ADAS control from a local ADAS controller of the vehicle…provides a first remote ADAS control instruction to the local ADAS controller of the vehicle...” of Abstract, Col. 1:37-56, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), comprising: propagating a local set of vehicle identities to an edge unit (See Kim, e.g., “…The vehicle 103 may authenticate with the access point 105 using any suitable secure, encrypted authentication protocol (e.g., such as one using public and private digital keys, multi-factor authentication, etc.)...” of Col. 1:37-56, Col. 17:26-65, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the edge unit in communication with a traffic signal at a controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520 to determine whether to adjust any parameters of the cruise control...” of Col. 14:12-33, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); computing, from an imaged detection of a vehicle (e.g., “the image sensors 113 can capture the environment around the vehicle platform 103 including roads, buildings, roadside structures, static road objects (e.g., traffic cones, barricades, traffic signs, lanes, road markings, etc.), and/or dynamic road objects (e.g., surrounding vehicle platforms 103, road workers, construction vehicles, etc.)…”, this information is transmitted to the ADAS server to disseminate it to the vehicle in the proximity of the subject vehicle, of Fig. 1 element 113) corresponding to the set of vehicle identities, a distance of the vehicle approaching the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); and controlling, based on a comparison of a speed threshold with the computed distance, the vehicle in order to conform a speed of the vehicle with a predetermined speed corresponding to the speed (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 2:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising identifying a distance marker corresponding to each of the plurality of speed thresholds (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), further comprising controlling the vehicle speed if a speed of the vehicle exceeds the speed threshold when the vehicle reaches the distance marker associated with the speed threshold and the traffic signal is issuing a stop signal (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 3:
                    Kim teaches everything claimed as implemented above in the rejection of claim 2. In addition, Kim teaches further comprising: tracking a distance of the approaching vehicle from the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), and performing the comparison of the speed threshold when a distance of the vehicle from the controlled intersection meets one of the distance markers of the plurality of the distance markers associated with the respective speed thresholds (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 11:
                    Kim teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kim teaches further comprising: establishing a repository of semi-autonomous vehicles, the semi-autonomous vehicles responsive to intervention from the edge unit (e.g., “…The local ADAS controller 120 may retrieve and provide the data transmitted as vehicle platform state data from the vehicle data store 131 (e.g., a database, a look-up-table, etc.)…” of Fig. 1 elements 101-124); storing an identity of each of a plurality of semi-autonomous vehicles in the repository (Fig. 1 elements 101-124); and populating the local set of vehicle identities at the edge unit based on an indication of a vehicle in a predetermined region around the controlled (See Kim, e.g., “…the control strategy evaluator 204 may receive cloud data transmitted by a cloud service 300…tracks the locations and provides navigational instructions and map data to a multiplicity of vehicles along the roadways various different jurisdictions. The cloud data may include updated, dynamic map data for the coverage area of the access point associated with the remote ADAS controller 122...” of Col. 14:12-33, Col. 17:26-65, Col. 20:26-39, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 12:
                    Kim teaches everything claimed as implemented above in the rejection of claim 11. In addition, Kim teaches further comprising: propagating vehicle identities among a plurality of edge units, each of the edge units disposed appurtenant to a controlled intersection (e.g., “…The local ADAS controller 120 may retrieve and provide the data transmitted as vehicle platform state data from the vehicle data store 131 (e.g., a database, a look-up-table, etc.)…” of Fig. 1 elements 101-124); and maintaining the subset of vehicles deemed proximate to the controlled intersection based on vehicles determined to be within a predetermined geographical region around the controlled intersection (See Kim, e.g., “…the control strategy evaluator 204 may receive cloud data transmitted by a cloud service 300…tracks the locations and provides navigational instructions and map data to a multiplicity of vehicles along the roadways various different jurisdictions. The cloud data may include updated, dynamic map data for the coverage area of the access point associated with the remote ADAS controller 122...” of Col. 14:12-33, Col. 17:26-65, Col. 20:26-39, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

         Consider claim 13:
                    Kim teaches an edge unit device for controlling a semi-autonomous vehicle (See Kim, e.g., “…The method…assume a first remote ADAS control of the vehicle by a remote ADAS controller communicating with the vehicle via the access point…the method requests override permission for the first remote ADAS control from a local ADAS controller of the vehicle…provides a first remote ADAS control instruction to the local ADAS controller of the vehicle...” of Abstract, Col. 1:37-56, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), comprising: an interface to a vehicle registration repository for receiving a local set of vehicle identities (See Kim, e.g., “…The vehicle 103 may authenticate with the access point 105 using any suitable secure, encrypted authentication protocol (e.g., such as one using public and private digital keys, multi-factor authentication, etc.)...” of Col. 1:37-56, Col. 17:26-65, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); an interface to a traffic signal at a controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520 to determine whether to adjust any parameters of the cruise control...” of Col. 14:12-33, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the local set of vehicle identities based on a subset of vehicles deemed proximate to the controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); a video analytics processor for computing, from an imaged detection of a vehicle corresponding to the set of vehicle identities (e.g., “the image sensors 113 can capture the environment around the vehicle platform 103 including roads, buildings, roadside structures, static road objects (e.g., traffic cones, barricades, traffic signs, lanes, road markings, etc.), and/or dynamic road objects (e.g., surrounding vehicle platforms 103, road workers, construction vehicles, etc.)…”, this information is transmitted to the ADAS server to disseminate it to the vehicle in the proximity of the subject vehicle, of Fig. 1 element 113), a distance of the vehicle approaching the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); an interface to (e.g., “the image sensors 113 can capture the environment around the vehicle platform 103 including roads, buildings, roadside structures, static road objects (e.g., traffic cones, barricades, traffic signs, lanes, road markings, etc.), and/or dynamic road objects (e.g., surrounding vehicle platforms 103, road workers, construction vehicles, etc.)…”, this information is transmitted to the ADAS server to disseminate it to the vehicle in the proximity of the subject vehicle, of Fig. 1 element 113) one or more cameras for transmitting the image for vehicle detection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); and processor logic for controlling, based on a comparison of a speed threshold with the computed distance (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…”  of Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the vehicle in order to conform a speed of the vehicle with a predetermined speed corresponding to the speed threshold (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

Consider claim 14:
                    Kim teaches everything claimed as implemented above in the rejection of claim 13. In addition, Kim teaches wherein the processor logic is configured for identifying a distance marker corresponding to each of the plurality of speed thresholds (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), and further configured to send a message for controlling the vehicle speed if a speed of the vehicle exceeds the speed threshold when the vehicle reaches the distance marker associated with the speed threshold (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…describing the current queue 506 of vehicles 103b-m in or near the intersection 520...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 15:
                    Kim teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kim teaches further wherein the video analytics processor is configured to track a distance of the approaching vehicle from the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), and performing the comparison of the speed threshold (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 16:
                    Kim teaches everything claimed as implemented above in the rejection of claim 13. In addition, Kim teaches wherein the local set of vehicle identities at the edge unit is based on an indication of a vehicle in a predetermined region around the controlled intersection corresponding to the edge unit (See Kim, e.g., “…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

          Consider claim 20:
                    Kim teaches a computer program embodying program code on a non-transitory medium that, when executed by a processor (Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), performs steps for implementing a method of controlling a semi-autonomous vehicle (See Kim, e.g., “…The method…assume a first remote ADAS control of the vehicle by a remote ADAS controller communicating with the vehicle via the access point…the method requests override permission for the first remote ADAS control from a local ADAS controller of the vehicle…provides a first remote ADAS control instruction to the local ADAS controller of the vehicle...” of Abstract, Col. 1:37-56, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the method comprising: propagating a local set of vehicle identities to an edge unit (See Kim, e.g., “…The vehicle 103 may authenticate with the access point 105 using any suitable secure, encrypted authentication protocol (e.g., such as one using public and private digital keys, multi-factor authentication, etc.)...” of Col. 1:37-56, Col. 17:26-65, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the edge unit in communication with a traffic signal at a controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520 to determine whether to adjust any parameters of the cruise control...” of Col. 14:12-33, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the local set of vehicle identities based on a subset of vehicles deemed proximate to the controlled intersection (See Kim, e.g., “…. The RSU 105 is capable of receiving and processing the vehicle 10a's state data…such as data describing the signal phase 504 of the intersection(s) signal(s) 512…describing the current queue 506 of vehicles 103b-m in or near the intersection 520...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-59, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); computing, from an imaged detection of a vehicle corresponding to the set of vehicle identities (e.g., “the image sensors 113 can capture the environment around the vehicle platform 103 including roads, buildings, roadside structures, static road objects (e.g., traffic cones, barricades, traffic signs, lanes, road markings, etc.), and/or dynamic road objects (e.g., surrounding vehicle platforms 103, road workers, construction vehicles, etc.)…”, this information is transmitted to the ADAS server to disseminate it to the vehicle in the proximity of the subject vehicle, of Fig. 1 element 113), a distance of the vehicle approaching the controlled intersection (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520); and controlling, based on a comparison of a speed threshold with the computed distance (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…”  of Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520), the vehicle in order to conform a speed of the vehicle with a predetermined speed corresponding to the speed threshold (See Kim, e.g., “….the RSU 105 is capable of calculating the appropriate speed of individual vehicle 103 to maintain a certain distance…the RSU can instruct the vehicle 103 to lower its speed to maintain a gap from the vehicle(s) ahead of 50 m, which results in the vehicle 103 being located in position Y instead of X if it were to maintain the 60 kph rate of speed...” of Col. 14:12-33, Col. 17:26-65, Col. 23:31-67, and Fig. 1 elements 100-130, Fig. 3 elements 103-320, and Figs. 5-6 elements 103-520).

Allowable Subject Matter
Claims 4-10, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claims 4-10, 17-19 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Sajjadi et al. (US Pub. No.: 2020/0293796 A1) teaches “In various examples, live perception from sensors of a vehicle may be leveraged to detect and classify intersections in an environment of a vehicle in real-time or near real-time. For example, a deep neural network (DNN) may be trained to compute various outputs—such as bounding box coordinates for intersections, intersection coverage maps corresponding to the bounding boxes, intersection attributes, distances to intersections, and/or 

          Yamada et al. (US Pub. No.: 2020/0079368 A1) teaches “A control device that controls a vehicle includes: an input unit to which an image including another vehicle or a driver of another vehicle is input; and a control unit that outputs a signal for controlling the vehicle generated based on danger in the another vehicle determined based on the image.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/BABAR SARWAR/Primary Examiner, Art Unit 3667